Citation Nr: 0103826	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-18 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for claimed hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from June 1967 to 
June 1969 and from December 1969 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1999 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied 
service connection for hepatitis C.  


REMAND

The veteran maintains that he developed hepatitis C as a 
result of the shots he was given during service by means of a 
"jet injector."  He notes that the shots were administered 
during a time frame from the late 1960's to early 1970's, but 
asserts that hepatitis C has a latency period of ten to 
thirty years. 

Service medical records are negative for complaints, findings 
or treatment of any liver disorders, and no liver disorders 
were demonstrated on a VA examination performed in May 1973.

Records from private medical providers reflect the veteran's 
treatment for several disorders, including chronic hepatitis 
C.  A continuing history of alcohol abuse was indicated.  In 
November 1996, it was noted that laboratory testing had been 
positive for the hepatitis C antibody.  The veteran then 
admitted to intercourse with prostitutes during his tour of 
duty in Vietnam and in the United States.  A liver biopsy, 
performed in March 1997, revealed moderate chronic active 
hepatitis with fibrosis and focal granuloma formation 
consistent with sarcoidosis involving the liver.  In December 
1997, abdominal ultrasound showed a normal liver and biliary 
tract.  A CT scan of the abdomen in March 1998 was 
unremarkable and showed a normal appearing liver.

A VA examination was performed in July 1999.  According to 
history, the veteran had tested positive for hepatitis C 
about three years before.  Currently, he denied knowledge of 
high risk factors, including blood transfusions, intravenous 
drug use or high risk sexual activity.  He stated that, while 
in Vietnam, he had been exposed to veterans who had sustained 
multiple wounds and blood loss.  He admitted to alcohol abuse 
in the past, but denied that alcohol abuse had been a problem 
in recent years.  The VA examiner referred to the positive 
liver biopsy of March 1997.  Currently, several tests of 
liver function showed elevated enzyme levels.  The HCAB-EI 
was reported to be positive.  The diagnosis was hepatitis C.  
There is no indication from the record that a recombinant 
immunoblot assay (RIBA) has been performed.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist.  The examiner must review the 
entire claims folder, including a copy of 
this remand, prior to the examination and 
he/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to determine the 
nature and extent of any form of 
hepatitis now present.  All clinical 
findings reported in detail.  Any 
indicated special studies should be 
conducted; specifically, a RIBA must be 
performed.  If it is determined that the 
veteran has any form of hepatitis, then 
the examiner should state whether it is 
at least as likely as not that such 
hepatitis is attributable to the 
veteran's military service.  

2.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include the 
opinion requested, appropriate corrective 
action should be taken.  Then, if the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

3.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the appellant until 
notified.  The purpose of this remand is 
to obtain clarifying information and to 
comply with newly enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



